PER CURIAM
Defendant appeals his convictions for assault on a public safety officer, ORS 163.208, and harassment. ORS 166.065. Trial was to the court, without a jury. The sole claim of error is that defendant did not execute a written waiver of trial by jury as required by ORS 136.001 and Article I, section 11, of the Oregon Constitution. The state concedes that the court erred, and we agree. State v. Cullett, 86 Or App 219, 738 P2d 611 (1987); State v. Van Lieu, 48 Or App 671, 617 P2d 914 (1980).
Reversed and remanded for a new trial.